                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

JOHN D. DEANE,                             )
                                           )
              Plaintiff                    )
                                           )
       v.                                  )       2:18-cv-00482-JAW
                                           )
TRANSUNION LLC,                            )
                                           )
              Defendant                    )


            RECOMMENDED DECISION ON PLAINTIFF’S MOTION TO DISMISS

       In this action, Plaintiff alleges Defendant unlawfully distributed inaccurate reports

to prospective creditors about Plaintiff’s credit history and credit worthiness. In particular,

Plaintiff asserts Defendant failed to correct his credit history file after he informed

Defendant that many of the transactions listed in his credit history were fraudulent.

(Statement of Claim, ECF No. 1-1.)

       The matter is before the Court on Plaintiff’s motion to dismiss. (ECF No. 10.)

Plaintiff asserts that he did not file the state court complaint which Defendant removed to

federal court. In response to the motion, Defendant asks the Court to order Plaintiff to pay

the costs incurred in previous lawsuits before he files any additional claims against

Defendant.

       Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court grant Plaintiff’s motion to dismiss and deny Defendant’s request

for an order of costs.
                                       BACKGROUND1

       According to Plaintiff, beginning in 2007, Plaintiff began noticing a series of

incorrect items on his credit report due to fraudulent activity. (Statement of Claim ¶¶ 5, 7,

ECF No. 1-1.) Plaintiff maintains he worked to correct the errors for over ten years, but

Defendant continues to provide credit reports with false information about Plaintiff’s credit

history. (Id. ¶ 6,8.) Plaintiff asserts potential lenders have declined his credit applications

and when accepted, he is required to pay higher interest rates as a result of the false

information in the reports. (Id. ¶ 9.) Plaintiff argues Defendant’s actions violate the Fair

Credit Reporting Act, 15 U.S.C. § l681a et seq., and Maine’s analogous credit reporting

statute,10 M.R.S. § l309 et seq. (Statement of Claim ¶¶ 12 – 19.)

       On March 16, 2018, Plaintiff filed a complaint with the Small Claims Session of the

Superior Court of Connecticut in Hartford. (ECF No. 12-1.) On April 5, 2018, that court

dismissed the claim for lack of jurisdiction. (ECF No. 12-2.) On April 10, 2018, Plaintiff

filed the same complaint with the Small Claims Session of the Superior Court of

Connecticut in New Britain. (ECF No. 12-3.) Plaintiff voluntarily withdrew that case on

April 17, 2018 as “erroneously filed in two Court locations.” (ECF No. 12-4.)

       Plaintiff later served a similar Statement of Claim on Defendants, which claim was

to be presented in the Maine District Court in Bridgton on November 1, 2018. (Affidavit

in Support of Notice of Removal ¶ ECF No. 1.) On November 21, 2018, Defendant filed

a notice of removal with this Court. (ECF No. 1.)


1
 The following facts are drawn from Plaintiff’s Statement of Claim (ECF No. 1-1) and Defendant’s
uncontested exhibits concerning prior lawsuits. (ECF. No. 12-1 – 12-5.)
                                                   2
       On November 30, 2018, in a letter to the Court, Plaintiff wrote, “a case was

contemplated previously . . . nothing has been filed with any Court of any jurisdiction at

this time nor is there an intent to file anything at this time,” (ECF No. 10), which filing the

Court construed as a voluntary motion to dismiss. (ECF No. 11.)

                                        DISCUSSION

       Because Defendant answered Plaintiff’s complaint, Plaintiff cannot voluntarily

dismiss his action without a court order. Fed. R. Civ. P. 41(a)(2). In Colon-Cabrera v.

Esso Standard Oil Co. (P.R.), 723 F.3d 82 (1st Cir. 2013), the First Circuit discussed the

factors relevant to a court’s determination whether to grant a plaintiff’s request to dismiss

an action without prejudice.

       First, the Court observed that under Rule 41(a)(2), “dismissal without prejudice is

the norm, ‘unless the court finds that the defendant will suffer legal prejudice.’” Id. at 88

(quoting P.R. Maritime Shipping Auth. v. Leith, 668 F.2d 46, 50 (1st Cir. 1981)). In

addition, the Court noted: “The mere prospect of a subsequent lawsuit does not constitute

such prejudice.” Id. (citing Doe v. Urohealth Sys., Inc., 216 F.3d 157, 160 (1st Cir. 2000)).

The Court then wrote:

       Voluntary dismissal under Rule 41(a)(2) is conditioned on court permission
       to protect the nonmovant from unfair treatment. Such unfairness can take
       numerous forms, including the defendant’s effort and expense of preparation
       for trial, excessive delay and lack of diligence on the part of the plaintiff in
       prosecuting the action, insufficient explanation of the need to take a
       dismissal, and the fact that a motion for summary judgment has been filed by
       the defendant. For example, it is appropriate to consider whether a party
       proposes to dismiss the case at a late stage of pretrial proceedings, or seeks
       to avoid an imminent adverse ruling. A plaintiff should not be permitted to
       force a defendant to incur substantial costs in litigating an action, and then


                                                  3
       simply dismiss his own case and compel the defendant to litigate a wholly
       new proceeding.

Id. (citations and internal quotations omitted).

       Here, given that Plaintiff moved to dismiss the matter before any discovery was

conducted and before Defendant moved to dismiss, there is little prejudice to Defendant if

the Court grants the motion. Dismissal, therefore, is appropriate. The issue is whether the

order of dismissal should include the requirement that Plaintiff pay Defendant’s costs

incurred in the earlier actions before he files any future actions based on the same claim.

(ECF No. 12 at 3.)

       Federal Rule of Civil Procedure 41(d) provides: “If a plaintiff who previously

dismissed an action in any court files an action based on or including the same claim against

the same defendant, the court: (1) may order the plaintiff to pay all or part of the costs of

that previous action; and (2) may stay the proceedings until the plaintiff has complied.”

Fed. R. Civ. P. 41(d). The Rule is “intended to serve as a deterrent to forum shopping and

vexatious litigation.” Simeone v. First Bank Nat. Ass'n, 971 F.2d 103, 108 (8th Cir. 1992).

Courts use their discretion to impose costs when the plaintiff voluntarily dismissed the

prior action “in an attempt to gain any tactical advantage by dismissing and refiling th[e]

suit,” and are likely to “refuse to require payment of costs if it appears that there was a

good reason for the dismissal of the prior action or that the plaintiff is financially unable to

pay the costs.” Robinson v. Nelson, No. 98-10802-MLW, 1999 WL 95720, at *1 (D. Mass.

Feb. 18, 1999) (internal quotation marks omitted); see also Reynolds v. OneWest Bank,

FSB, No. 5:11-CV-81, 2011 WL 5357503, at *6 (D. Vt. Nov. 7, 2011).


                                                   4
       The Rule contemplates an order of costs when a plaintiff seeks to assert the later

claim, not upon the voluntary dismissal of a claim. Under Rule 41, therefore, if Plaintiff

were to file the same claim in this Court, the Court could require Plaintiff to pay the costs

of the previously dismissed action(s) before he could proceed.

       While an order that requires Plaintiff to pay the costs of this action and the

previously dismissed actions is not appropriate upon the dismissal of this matter, Plaintiff

is on notice that in the event he seeks to assert the same or a similar claim against

Defendant, a court could require him to pay for the costs of the previously dismissed actions

before he is permitted to proceed on the claim.

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court grant Plaintiff’s motion to

dismiss, and deny Defendant’s request to order Plaintiff to pay the costs incurred in the

claims Plaintiff previously asserted.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court’s order.


                                                   /s/ John C. Nivison
                                                   U.S. Magistrate Judge
       Dated this 11th day of February, 2019.


                                                  5
